Title: John Adams to Francis Dana, 4 November 1784
From: Adams, John
To: Dana, Francis


        
          My dear Friend
          Auteuil Nov. 4. 1784
        
        I presume this will meet you in Congress where No Doubt it is less irksome to Serve than heretofore, but not yet So agreable as it ought to be, and must be made.— The States will find themselves obliged to make their Delegates more comfortable & more honourable, if they do not See a Necessity of giving more Power to that assembly.— Many Gentlemen in Europe think the Powers in the Confederation are not adequate. Abby de Mably and Dr Price have taken the Pains to publish their Advice. They may be right, but I am not yet of their Opinion.
        But most certainly the Resolutions of Congress must have weight, and the Members should be the best Men. while the Principal Men in every State prefer to be Governors, Magistrats &c at home, which will be the Case while they can live with their families in more honour and greater Ease, it cannot be expected that the Decisions of Congress will have the weight which they had while those who had the first Place in the Confidence of the People, composed that assembly. I Suppose at present, altho Some of the first Characters, are in Congress, the Members in general have less Influence than many of the Magistrates at home.
        By all the Accounts I read and hear, which deserve Attention, the People are very happy, and getting fast into flourishing Circumstances in their Agriculture Commerce and Fisheries. May God prosper them in all.— I enjoy at this humble distance their Felicity, but I wish they would enable me to do them a little more honour by my manner of living. I consider this however as their Affair and dont distress myself much about it. I Shall See at the End of the Year, how much I am in debt and if I find myself deeper than I expect I must run away. I cant well be worse, any where.— You know We must live altogether out of Character and avoid all Company especially all great Company, which We ought to be able to see and entertain, in return for the Civilities We cannot refuse from them.
        You have given me an excellent Colleague and a good Friend in Mr Jefferson, and the Dr  is very gracious never so much so Since he was born, at least since I knew him. Nothing on my Part Shall give him cause to be otherwise.
        Shall I Say a Word for Dumas? The good old Man will die, if you drop him, and he will be usefull I think if you continue him.— if

there should be War his Intelligence will be wanted. indeed there should be a Chargé des affairs there, and he will do as well as any Body you could Send there, at as moderate Expene.
        Will you be so good as to write me, and let me know a little of your Politicks.— Cant you order your Minister of foreign Affairs to send Us the Journals regularly to each of Us. We ought to have them. Mr Morris’s Retreat I hope will not interrupt or retard, your fiscal Arrangements. These are pressing. Dr F. is dunn’d on all Sides, and We must all cutt and run like Mr Jay, if you dont provide for Us.
        I Should be obliged to you, if you will write me what I am indebt to you on Account of my Son, and draw upon me for it, whatever it is. unless you can perswade Congress to allow it you. They ought to allow you for a Clerk, and if they do, this Expence may be saved to me, and I am very little able or willing to bear it. Yet if it is not allowed to you I ought to bear and will bear it, and still be much obliged to you for your kind parental Care of my Boy who loves and reveres you as he ought. He is a noble Fellow, and will make a good Greek or Roman I hope, for he Spends his whole Time in their Company when he is not writing for me.
        I am as happy as a Lord with my Family who Send Abundance of Friendship to you & yours.
        your Sincere Frnd & obliged / humble sert
        
          John Adams
        
      